United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                       May 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-70018


                       JACKIE BARRON WILSON,
                                               Plaintiff-Appellant,

                               versus

BRAD LIVINGSTON, Executive Director, Texas Department of Criminal
Justice; DOUG DRETKE, Director, Correctional Institutions Division
Texas Department of Criminal Justice; CHARLES O’REILLY, Senior
Warden, Huntsville Unit, Huntsville, Texas; UNKNOWN EXECUTIONERS,

                                               Defendants-Appellees.


           Appeal from the United States District Court
                 for the Southern District of Texas
                              (06-1451)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

Per Curiam:

     In 1989, Jackie Barron Wilson was convicted of capital murder

in the course of a kidnapping and sentenced to death.       The Texas

Court of Criminal Appeals reversed his conviction and remanded for

a new trial.    In 1994, he was again convicted and sentenced to

death.   Wilson was denied relief on his direct appeal and on state

and federal habeas applications, the last decision being the 23

February 2004 denial by the Supreme Court of the United States of

his petition for writ of certiorari to review the denial of federal

habeas relief, Wilson v. Dretke, 540 U.S. 1186 (2004).    He is to be

executed on 4 May 2006.
     The execution date was set on 26 January 2006.              On 14 February

2006, Wilson     filed   a   grievance      with   the   Texas   Department    of

Criminal Justice, “protesting the ‘substances’ he anticipated the

[State] had chosen to intravenously inject”.               Wilson claims that

grievance was denied on 6 April 2006.              On 27 April 2006, Wilson

filed this action for injunctive relief, pursuant to “42 U.S.C. §

1983 to bar his execution by means of the execution protocol

currently employed by the State of Texas”.

     On 28 April 2006 (order entered on 1 May), the district court

denied, sua sponte, injunctive relief, for failure to state a claim

upon which relief may be granted.            Pursuant to Harris v. Johnson,

376 F.3d 414 (5th Cir. 2004), the court held Wilson’s filing was

dilatory,     because    Wilson   has       been   sentenced     to   death   for

approximately 12 years and failed to file his complaint until more

than two years after the Supreme Court denied certiorari for his

federal habeas petition.

     This appeal was filed on 1 May 2006.                 As held in Harris,

Wilson’s § 1983 action is dilatory.                Accordingly, we deny his

request for injunctive relief without reaching the merits of his §

1983 claim.     Id. at 417; see also Smith v. Johnson, 440 F.3d 262

(5th Cir.), stay denied, 126 S. Ct. 1294 (2006); White v. Johnson,

429 F.3d 572 (5th Cir.), stay denied, 126 S. Ct. 601 (2005).

     For the foregoing reasons, we DENY Wilson’s requests




                                        2
          that this Court grant a preliminary injunction
          or,   in   the    alternative,   a    temporary
          restraining order, prohibiting Appellees from
          ... injecting him with pancuronium bromide and
          potassium   chloride,   individually    or   in
          combination,     during    the     course    of
          administering a lethal injection to him ...
          [or in the alternative] remand to the district
          court with instructions to grant preliminary
          or temporary injunctive relief ... [or in the
          alternative] grant a stay of execution pending
          consideration of his appeal by this Court or
          pending the Supreme Court’s resolution of Hill
          v. McDonough, No. 05-8794.

In addition, this appeal is DISMISSED.

                     REQUESTED RELIEF DENIED; APPEAL DISMISSED




                                 3